IN THE
                         TENTH COURT OF APPEALS

                               No. 10-17-00047-CR

               EX PARTE RICHARD ALLEN MONTEY ELLIS


                     From the County Court at Law No. 1
                         McLennan County, Texas
                        Trial Court No. 20160008HC8


                                      ORDER

      The State’s motion for extension of time to file brief filed on May 23, 2017 is

granted. The brief is due by Monday, June 5, 2017.

                                        PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 31, 2017